Citation Nr: 1428810	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  14-12 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Center 
in Philadelphia, Pennsylvania


THE ISSUE

Eligibility to nonservice connected disability pension.


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to April 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDING OF FACT

The Veteran did not serve for 90 days of consecutive active duty service that began or ended in a period of war.


CONCLUSION OF LAW

The requirements of basic eligibility for VA nonservice- connected pension benefits, based upon qualifying wartime military service by the Veteran, have not been met.  38 U.S.C.A. §§ 101(11), 107(b), 1521 (West 2002); 38 C.F.R. §§ 3.1 (e, f), 3.2, 3.3 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law. See Smith v. Gober, 14 Vet.App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). This is such a case.  To the extent that there is a duty to attempt to verify claimed service, such duty has been met.

As discussed below, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to veteran status. The VCAA is therefore inapplicable and need not be considered in this case. See Mason v. Principi, 16 Vet.App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet.App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

Pension is payable to a veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to nonservice-connected disabilities which are not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1521 (West 2002).

Basic entitlement to pension exists if a veteran served in the active military, naval, or air service for 90 days or more during a period of war; or served in the active military, naval, or air service during a period of war and was discharged or released from such service for a service-connected disability; or served in the active military, naval, or air service for a period of 90 consecutive days or more and such period began or ended during a period of war; or served in the active military, naval, or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3) (2013).

The period of war for the Vietnam Era is the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period, and the period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases.  38 C.F.R. § 3.2(f) (2013).

The Veteran contends that he is entitled to nonservice-connected disability pension.  His Department of Defense Form 214, Certificate of Release or Discharge from Active Duty, indicates that he served on active duty from March 29, 1960 to April 1, 1963.  While he had overseas service in Europe, he did not serve in the Republic of Vietnam. There is no other period of verified service shown. 

In short, the Veteran's verified active service did not include service during a period of war.  Thus, the Board finds that the Veteran does not meet the basic eligibility requirements for nonservice-connected pension benefits; he did not have active service during a period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.


ORDER

Entitlement to nonservice connected disability pension benefits is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


